, Daly, P. ■ J.
The defendants were' copartners engaged in the .business of trucking and moving goods for hire and were common carriers.
They .were moving household furniture for - the plaintiff, including chináware in a. barrel. Defendant Renoux was carrying the barrel, when the :hoops gave way and the barrel dropped, .breaking the china. jjefendant Yanni, after looking through the .barrel, agreed that they would, be responsible for it, and would ■pay $30. - ,- ¡ ' ■ *-- ''
Upon this- testimony the justice- was justified in giving judgment for the plaintiff.- The injury occurred while the goods' were in the hands of' defendants,' who could easily show that it was unavoidable, or the result of defective packing, for which they wére - not responsible, if such were the case. The giving way of the hoops was not necessarily the result'of defective packing, but may have been the result of negligent handling,, and • yet -defendants do not éxplain it. On the contrary, -one of them admits responsibility for the inj.ury- and-the amount., of it. This admission, dispensed with further proof by plaintiff; It should be observed *573that defendant Vanni, who is said to have made the admission, was not called to deny it.
The judgment should be affirmed, with costs.
Mo Ad am and Bischoee, JJ., concur. • .
Judgment affirmed, with costs.